
	
		I
		112th CONGRESS
		1st Session
		H. R. 2524
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Rush) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to improve
		  access to microenterprise by the very poor, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Microenterprise Empowerment and Job
			 Creation Act of 2011.
		2.Amendments to Foreign
			 Assistance Act of 1961 to improve access to microenterprise by the very
			 poor
			(a)Findings and
			 policySection 251 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2211) is amended by adding at the end
			 the following new paragraph:
				
					(7)The very poor can utilize microfinance
				mechanisms and benefit from microenterprise opportunities, but they require
				innovative approaches that respond to their particular circumstances and
				needs.
					.
			(b)Authorization;
			 implementation; targeted assistance
				(1)AuthorizationSection
			 252(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(a)) is
			 amended—
					(A)in paragraph (1)
			 to read as follows:
						
							(1)assistance for the purpose of expanding the
				availability of credit, savings, and other financial services to microfinance
				and microenterprise clients, particularly those who are unable to access such
				services through the private sector, and to increase the capacity of such
				clients to access such services through education, training, and
				mentoring;
							;
					(B)in paragraph (3),
			 by striking and at the end;
					(C)by redesignating
			 paragraph (4) as paragraph (5); and
					(D)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)assistance for value chain interventions
				that—
								(A)benefit primarily
				the very poor populations;
								(B)is integral to the
				success of a microfinance or microenterprise project; and
								(C)includes measures
				to ensure that the value chain that is created or enhanced will be
				self-sustainable upon completion of the intervention;
				and
								.
					(2)ImplementationSection
			 252(b)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a(b)(2)) is
			 amended—
					(A)in subparagraph
			 (B)(ii), by striking $25,000,000 and inserting
			 $24,100,000; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(D)Administrative
				costsFor purposes of
				subparagraph (C), the term administrative costs does not include
				the salary and related costs of personnel who train, mentor, monitor, and
				verify the accountability of groups participating in projects based on an
				informal savings-led group
				model.
							.
					(3)Targeted
			 assistanceSection 252 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2211a) is amended by striking subsection (c) and inserting the following
			 new subsection:
					
						(c)Targeted
				assistanceIn carrying out
				sustainable poverty-focused programs under subsection (a)—
							(1)(A)50 percent of all
				microenterprise resources shall be targeted to clients who are very poor;
				and
								(B)clients who receive resources
				specified in subparagraph (A) shall include individuals who—
									(i)do not have permanent, secure
				shelter;
									(ii)are living in camps administered
				by the United Nations High Commissioner for Refugees for refugees and
				internally displaced persons;
									(iii)are victims or potential victims
				of severe forms of trafficking in persons or are women who are victims of or
				susceptible to other forms of exploitation and violence; or
									(iv)are widows, orphans, or vulnerable
				children; and
									(2)assistance shall
				be distributed taking into account country and regional assistance targets
				established by the Director that are based on the poverty ratios of countries
				eligible for assistance from the International Development
				Association.
							.
				(c)ReportSection
			 258(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2214(b)) is amended by
			 adding at the end the following paragraphs:
				
					(12)A description of
				the efforts made to notify new potential program implementers that provide
				microenterprise opportunities to the very poor, including faith-based and
				community-based organizations, of assistance available pursuant to section
				252(a).
					(13)A list of
				organizations that provided assistance to individuals listed in section
				252(c)(1)(B), the amount of assistance provided to each organization, and a
				description of the microenterprise projects funded through each
				organization.
					(14)The country and
				regional poverty targets established pursuant to section 252(c)(2), and a
				comparison as to how assistance pursuant to subsection (a) is being distributed
				relative to such targets.
					(15)In order to
				ensure compliance with section 253(b)(4) and to increase access by the very
				poor to microenterprise opportunities, an identification of—
						(A)the poverty
				assessment tools currently available for identifying the very poor that have
				been evaluated by the Administrator of the Agency, acting through the Director
				of the office, during the applicable fiscal year; and
						(B)those tools
				identified under subparagraph (A) that have been determined to meet the
				Agency’s requirements for accountability and transparency and have been
				approved for such
				purpose.
						.
			(d)DefinitionsSection
			 259 of the Foreign Assistance Act of 1961 (22 U.S.C. 2214a) is amended—
				(1)in paragraph (3), by striking the
			 Committee on International Relations and inserting the Committee
			 on Foreign Affairs;
				(2)by redesignating
			 paragraph (14) as paragraph (15);
				(3)by inserting after
			 paragraph (13) the following new paragraph:
					
						(14)Value
				ChainThe term value
				chain means all or part of a market system to produce and deliver goods
				from the extraction of raw materials or production of other inputs to final
				consumer purchase, including the flow of financing among the value chain actors
				for the purpose of delivering products to
				market.
						;
				and
				(4)in subparagraph (B) of paragraph (15) (as
			 redesignated), by striking $1 and inserting
			 $1.25.
				3.Enhanced
			 procurement policies for microfinance programsFor the purpose of improving the procurement
			 process for microfinance programs, when administering assistance under section
			 252 of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a), the Administrator
			 shall—
			(1)develop a formal
			 past performance system and database for acquisition and assistance instruments
			 to be used in the evaluation of all future competitions for such instruments;
			 and
			(2)develop rules
			 regarding potential organizational conflicts of interest related to the design,
			 evaluation, and audit of programs in relation to the implementation of such
			 programs that apply both to acquisition and assistance instruments.
			4.Authorization of
			 appropriations
			(a)Grant
			 assistanceSection 252 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2211a), as amended by this Act, is
			 further amended by adding at the end the following subsection:
				
					(d)Availability of
				fundsOf the amounts
				authorized to be available to carry out this part, the United States Leadership
				Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003, the FREEDOM Support
				Act, the International Security Assistance Act of 1978, the Agricultural Trade
				Development and Assistance Act of 1954, and the Support for East European
				Democracy (SEED) Act of 1989, including local currencies derived from such
				funds, there are authorized to be appropriated $264,930,000 for each of the
				fiscal years 2012 through 2016 to carry out this
				subtitle.
					.
			(b)Credit
			 assistanceSection 256(f)(1) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2212(f)(1)) is amended—
				(1)by striking
			 such sums as may be necessary and inserting
			 $2,070,000; and
				(2)by striking
			 2005 through 2009 and inserting 2012 through
			 2016.
				
